IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MURAT PISIL, INDIVIDUALLY,                               No. 84995
                 Appellant,
                 vs.
                 WHITTLESEA BLUE CAB COMPANY,
                 A NEVADA CORPORATION,
                                                                              Fn.
                 Respondent.                                                  AUG 3 0 2022
                                                                             ELIZASE71-1 A. BROWN
                                                                          CLERK IF S PREME COURT
                                                                         BY
                                                                               DEPUTY CLERK


                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on July 12, 2022, without payment of
                 the requisite filing fee. See NRAP 3(e). Because the filing fee was due at
                 the time the notice of appeal was filed, on that sarne day this court issued a
                 notice directing appellant to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 14 days. The notice advised that failure
                 to comply would result in the dismissal of this appeal. On July 28, 2022,
                 the notice was returned to this court as undeliverable as addressed and
                 unable to be forwarded. On July 28, 2022, this court resent the notice to a
                 different address. This notice has not been returned as undeliverable. To
                 date, appellant has not paid the filing.         Accordingly, this appeal is
                 dismissed. See NRAP 3(a)(2).
                             lt is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BOWN

                                                            BY:


 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0) 1947
                 cc:   Hon. Adriana Escobar, :District Judge
                       Murat Pisil
                       Mark E. Trafton
                       Eighth District Court Clerk




 SUPREME COURT
        OF
      NEVADA


CLERK'S ORDER
                                                     2
 401, 1147